Case 3:16-cv-03482-M-BH Document 101 Filed 05/24/21                 Page 1 of 5 PageID 484



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

LOGAN M. DRUMM,                                §
TDCJ # 02032303                                §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §    Civil Action No. 3:16-cv-03482-M-BH
                                               §
SHERIFF LUPE VALDEZ, et al.,                   §
                                               §
       Defendants.                             §

             ORDER SETTING DATE FOR SETTLEMENT CONFERENCE

       By order dated February 23, 2021, United States Magistrate Judge Irma Carrillo Ramirez

referred this case to the undersigned to conduct a settlement conference. ECF No. 94. By order

dated March 25, 2021, Judge Ramirez granted the parties’ Joint Motion to Extend Mediation

Deadline and Set Mediation by Agreement. ECF No. 98.

       It is, therefore, ORDERED that the settlement conference is SET for Monday, June 7,

2021, at 1:30 p.m. C.D.T. via telephone. The dial-in number is: (877) 336-1839. The Clerk will

email the code to access the conference to counsel of record for the parties. The Clerk also will

email the code to Ms. Glenda Adams at the James V. Allred Unit so that she can set up a telephone

connection for Plaintiff to participate in the settlement conference. Although the Court will

contact Ms. Adams to schedule the telephone connection, counsel for Plaintiff also shall

confirm that Ms. Adams has scheduled the telephone call for the correct date and time. If

any other party desires to be present on the conference call, they may contact Courtroom Deputy

Paige Lessor at paige_lessor@txnd. uscourts.gov for the access code.
Case 3:16-cv-03482-M-BH Document 101 Filed 05/24/21      Page 2 of 5 PageID 485



     It is so ORDERED on May 24, 2021.




                                         ______________________________________
                                         Hal R. Ray, Jr.
                                         UNITED STATES MAGISTRATE JUDGE




                                         2
Case 3:16-cv-03482-M-BH Document 101 Filed 05/24/21                     Page 3 of 5 PageID 486



                                            EXHIBIT A

                                   RULES FOR MEDIATION

1.     Definition of Mediation. Mediation is a process under which an impartial person, the
mediator, facilitates communication between the parties to promote reconciliation, settlement, or
understanding among them. The mediator may suggest ways of resolving the dispute, but may not
impose his own judgment on the issues for that of the parties.

2.     Agreement of Parties. Whenever the parties have agreed to mediation, they shall be
deemed to have made these rules, as amended and in effect as of the date of the submission of the
dispute, a part of their agreement to mediate.

3.       Consent to Mediator. The parties consent to the appointment of the individual named as
mediator in their case. The Mediator shall act as an advocate for resolution and shall use his best
efforts to assist the parties in reaching a mutually acceptable settlement.

4.     Conditions Precedent to Serving as Mediator. The Mediator will only serve in cases in
which the parties are represented by attorneys. The Mediator shall not serve as a mediator in any
dispute in which he has any financial or personal interest in the result of the mediation. Prior to
accepting an appointment, the Mediator shall disclose any circumstance likely to create a
presumption of bias or prevent a prompt meeting with the parties. In the event that the parties
disagree as to whether the Mediator shall serve, the Mediator shall not serve.

5.      Authority of Mediator. The Mediator does not have the authority to decide any issue for
the parties, but will attempt to facilitate the voluntary resolution of the dispute by the parties. The
Mediator is authorized to conduct joint and separate meetings with the parties and to offer
suggestions to assist the parties achieve settlement. If necessary, the Mediator may also obtain
expert advice concerning technical aspects of the dispute, provided that the parties agree and
assume the expenses of obtaining such advice. Arrangements for obtaining such advice shall be
made by the Mediator or the parties, as the Mediator shall determine.

6.      Commitment to Participate in Good Faith. While no one is asked to commit to settle his
case in advance of mediation, all parties commit to participate in the proceedings in good faith
with the intention to settle, if at all possible.

7.     Parties Responsible for Negotiating Their Own Settlement. The parties understand that
the Mediator will not and cannot impose a settlement in their case and agree that they are
responsible for negotiating a settlement acceptable to them. The Mediator, as an advocate for
settlement, will use every effort to facilitate the negotiations of the parties. The Mediator does not
warrant or represent that settlement will result from the mediation process.

8.   Authority of Representatives. PARTY REPRESENTATIVES MUST HAVE
AUTHORITY TO SETTLE AND ALL PERSONS NECESSARY TO THE DECISION TO
SETTLE SHALL BE PRESENT. The names and addresses of such persons shall be
communicated in writing to all parties and to the Mediator.
Case 3:16-cv-03482-M-BH Document 101 Filed 05/24/21                    Page 4 of 5 PageID 487



9.     Time and Place of Mediation. The Mediator shall fix the time of each mediation session.
The mediation shall be held at the office of the Mediator, or at any other convenient location
agreeable to the Mediator and the parties, as the Mediator shall determine.

10.     Identification of Matters in Dispute. Prior to the first scheduled mediation session, each
party shall provide the Mediator and all attorneys of record with an Information Sheet and Request
for Mediation on the form provided by the Mediator setting forth its position with regard to the
issues that need to be resolved.

       At or before the first session, the parties will be expected to produce all information
reasonably required for the Mediator to understand the issues presented. The Mediator may require
any party to supplement such information.

11.    Privacy. Mediation sessions are private. The parties and their representatives may attend
mediation sessions. Other persons may attend only with the permission of the parties and with the
consent of the Mediator.

12.     Confidentiality. Confidential information disclosed to a Mediator by the parties or by
witnesses in the course of the mediation shall not be divulged by the Mediator. All records, reports,
or other documents received by a mediator while serving in that capacity shall be confidential. The
Mediator shall not be compelled to divulge such records or to testify in regard to the mediation in
any adversary proceeding or judicial forum. Any party that violates this agreement shall pay all
fees and expenses of the Mediator and other parties, including reasonable attorney's fees, incurred
in opposing the efforts to compel testimony or records from the Mediator.

       The parties shall maintain the confidentiality of the mediation and shall not rely on, or
introduce as evidence in any arbitral, judicial, or other proceeding: (a) views expressed or
suggestions made by another party with respect to a possible settlement of the dispute; (b)
admissions made by another party in the course of the mediation proceedings; (c) proposals made
or views expressed by the Mediator; or (d) the fact that another party had or had not indicated
willingness to accept a proposal for settlement made by the Mediator.

13.    No Stenographic Record. There shall be no stenographic record of the mediation process.

14.     Termination of Mediation. The mediation shall be terminated: (a) by the execution of a
settlement agreement by the parties; (b) by declaration of the Mediator to the effect that further
efforts at mediation are no longer worthwhile; or (c) after the completion of one full mediation
session, by a written declaration of a party or parties to the effect that the mediation proceedings
are terminated.

15.     Exclusion of Liability. The Mediator is not a necessary or proper party in judicial
proceedings relating to mediation. Neither Mediator nor any law firm employing Mediator shall
be liable to any party for any act or omission in connection with any mediation conducted under
these rules.

16.    Interpretation and Application of Rules. The Mediator shall interpret and apply these
rules.
Case 3:16-cv-03482-M-BH Document 101 Filed 05/24/21                   Page 5 of 5 PageID 488



                                           EXHIBIT B

          CONFIDENTIAL SETTLEMENT CONFERENCE INFORMATION SHEET
       (For Settlement Conferences Before United States Magistrate Judge Hal R. Ray, Jr.)

1.    What was your last settlement offer? (If you have not made an offer, you shall
      personally speak with counsel for the opposing party and make such an offer prior to
      submitting this Information Sheet to the judge.)

2.    Case Number and Style (including party association, i.e., defendant, plaintiff):

3.    Settlement Conference Date:

4.    Trial Date (if set):

5.    Names, addresses, and contact telephone numbers of you and your client (identifying
      attorney(s) and authorized representative(s) who will be attending the Settlement
      Conference):

6.    Names, addresses, and telephone numbers of non-parties, if any (identifying attorney(s) and
      authorized representative(s) who will be attending the Settlement Conference):

7.    State the nature of your client’s claims, defenses, and counterclaims.

8.    What relief does your client seek?

9.    What are the primary disputed issues of law or fact in this case, from your perspective?

10.   Do you have sufficient information to form a realistic settlement position? If not, what other
      information do you need?

11.   Are there any motions pending before the Court?

12.   Is there any other information that you believe the judge needs to know to facilitate the
      settlement conference?

13.   If you desire, you may attach a short (two pages maximum) confidential mediation statement.
